11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Southside Partners,                         * From the 35th District Court
                                              of Brown County,
                                              Trial Court No. CV1408293.

Vs. No. 11-16-00346-CV                      * December 21, 2018

Collazo Enterprises, LLC,                   * Memorandum Opinion by Simmons, F.J.
                                              (Panel consists of: Bailey, C.J.;
                                               Simmons, F.J., sitting by assignment;
                                               and Wright, S.C.J., sitting
                                               by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed. The
costs incurred by reason of this appeal are taxed against Southside Partners.